Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The reply filed on 04/29/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):
The claims are objected to because there is no claim readable on the elected embodiment.  Applicant to provide at least one claim readable on the elected species. 

a) Note that the MPEP allows the election of species by figures.

¶ 8.01    Election of Species; Species Claim(s) Present
This application contains claims directed to the following patentably distinct species [1]. The species are independent or distinct because [2]:
…..
Examiner Note:
1. In bracket 1, identify the species and/or grouping(s) of patentably indistinct species from which an election is to be made. The species may be identified as the species of figures 1, 2, and 3, for example, or the species of examples I, II, and III, respectively. (emphasis added)

b) Noted the examiner can withdraw claims that are not directed to the elected invention: 
MPEP. ¶ 821:
All claims that the examiner finds are not directed to the elected invention are withdrawn from further consideration by the examiner in accordance with 37 CFR 1.142(b). See MPEP § 821.01 through § 821.04.

	c) Note that in the Restriction/Election of Species dated 03/04/2020, the examiner set forth: 
Group I. Claims 1-7, drawn to a support for wig, classified in class 223, and 
Group II. Claims 8-11, drawn to a luggage and wig support combination, classified in class 206.
..
	This application contains claims directed to the following patentably distinct species, and applicant must elect one species in additional to the group in paragraph 2.
Group 1: the embodiment in fig. 1, and


d) Note that in the telephone dated 03/13/2020 and followed up with the response response dated Restriction/Election of Species dated 03/16/2020.  Applicant made an election, without traverse:
Applicant has elected Claim Group I, Species Group 2 encompassing claims 1-3 for prosecution at the present time.
Applicant reserves the option to file during the pendency of the present application one or more divisional application(s) directed to the aspects of Applicant’s invention covered by the unelected group of claims identified by the Examiner.

e) Since claim 2 is not readable on the elected embodiment of fig. 3 (Group 2), the examiner withdrawn claim 2.   Claim 2 is now amended as the independent claim, and there is no other claim being readable on the elected species.

See 37 CFR 1.111. 


Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733